Case: 16-30787      Document: 00513929207         Page: 1    Date Filed: 03/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                              United States Court of Appeals

                                     No. 16-30787
                                                                                       Fifth Circuit

                                                                                     FILED
                                   c/w No. 16-30788                            March 28, 2017
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMAL CAMPBELL,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:15-CR-62-10
                            USDC No. 5:15-CR-249-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Jamal Campbell appeals the sentence imposed following his guilty plea
convictions for conspiracy to commit wire fraud and identity theft. He contends
that the district court erred in holding him responsible for the entire loss
caused by the conspiracy because the district court did not make an explicit
finding that he agreed to jointly undertake criminal activity with all of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30787    Document: 00513929207     Page: 2   Date Filed: 03/28/2017


                                 No. 16-30787
                               c/w No. 16-30788

codefendants. Additionally, he asserts that there was insufficient evidence to
establish that the two groups of defendants were connected and that he was a
member of both groups.
      The record supports the district court’s findings. All of the codefendants
were from or had ties to the Chicago area. In a 26-hour period from July 3 to
July 4, 2014, the codefendants went to the Horseshoe Casino in Bossier City,
Louisiana, and performed 53 fraudulent credit card transactions in the amount
of $53,884.47. Six of the codefendants, including Campbell and members of
both groups, then went to Harrah’s casino and made eight fraudulent credit
card transactions. Three of the codefendants also made fraudulent credit card
transactions at Diamond Jack’s casino. All of the codefendants used the same
type of genuine looking credit cards that were encoded with Bank of America
account information and embossed with the names of the ten codefendants.
      The district court found that all of the transactions involved the same
victim, employed the same tools, and had the “same modus operandi.” In
addition, the district court found that some of the codefendants made
fraudulent credit card transactions totaling $74,120 in casinos in Elizabeth,
Indiana. Although Campbell was not involved in these transactions, he had
ties to Ralphael Cassiberry and Charlie Nicholson who were involved in those
transactions. Further, Campbell and Cassiberry were arrested and pleaded
guilty to very similar charges in Ohio. Campbell and Cassiberry were also
together during a traffic stop in Indiana and were found in possession of
additional fraudulent credit cards. The district court found that the two groups
were connected, that Campbell participated in the joint criminal conspiracy,
and that Campbell could reasonably foresee the actions of his coconspirators.
Because the district court’s findings were supported by a preponderance of the
evidence and were plausible in view of the record as a whole, the district court


                                       2
    Case: 16-30787     Document: 00513929207     Page: 3   Date Filed: 03/28/2017


                                  No. 16-30787
                                c/w No. 16-30788

did not clearly err in determining that Campbell should be held responsible for
the entire loss amount caused by the conspiracy. See United States v. Imo, 739
F.3d 226, 240 (5th Cir. 2014); United States v. Buck, 324 F.3d 786, 796 (5th
Cir. 2003).
      In addition, Campbell asserts that because the district court erred in
finding him responsible for the entire loss amount, the district court also erred
in ordering him to pay restitution in the entire loss amount of $61,438.86. The
parties dispute the appropriate standard of review. We need not resolve this
issue because the district court’s imposition of the restitution amount was not
error, plain or otherwise. See United States v. Rodriguez, 523 F.3d 519, 525
(5th Cir. 2008) (holding that this court need not decide the standard of review
because there was no error under any standard).
      The Presentence Report (PSR) provided that the ten codefendants used
29 different counterfeit credit cards and performed 64 illegal credit card
transactions at three different casinos, totaling $61,438.86. The district court
was entitled to rely on information contained in the PSR as to the amount of
loss caused by the conspiracy because Campbell offered no evidence contesting
the PSR and did not show that it was inaccurate or unreliable. See United
States v. Ford, 558 F.3d 371, 376-77 (5th Cir. 2009). Because Campbell agreed
to participate in the joint criminal conspiracy with his nine codefendants, the
district court did not err in determining that he and his codefendants should
be held jointly liable for the entire loss of $61,438.86 caused by the conspiracy.
See United States v. Mann, 493 F.3d 484, 498 (5th Cir. 2007); United States v.
Love, 431 F.3d 477, 480 (5th Cir. 2005).
      AFFIRMED.




                                        3